Citation Nr: 1222060	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-35 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an effective date prior to September 26, 2005, for the grant of service connection for hypertension.

3.  Whether the withholding of separation payment is valid.


REPRESENTATION

Appellant represented by:	Christopher A. Taravella, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to March 1998. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  They are on appeal from a February 2006 rating decision and accompanying notice letter of the RO in Seattle, Washington.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In her September 2009 substantive appeal, the Veteran indicated that she wished to have a Board hearing before a Veterans Law Judge at the RO.  However, such hearing was not scheduled.  In a May 2012 letter, the Veteran's attorney reiterated the Veteran was requesting a video or Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  Accordingly, a remand of these matters to the RO for the requested hearing is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference or Travel Board hearing, as appropriate.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

 The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



